Citation Nr: 0514217	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  05-14 811	)	DATE
	)
	)


THE ISSUE

Whether the August 1997 decision of the Board of Veterans' 
Appeals (Board) that denied the moving party's eligibility to 
receive VA benefits on the basis that her spouse did not have 
recognized service should be revised or reversed on the 
grounds of clear and unmistakable error.

(The issue of whether new and material evidence has been 
submitted to warrant reopening the claim for recognition of 
eligibility of qualifying military service is the subject of 
a separate decision.)


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

This matter is before the Board as an original action on the 
September 2004 motion alleging clear and unmistakable error 
in the Board's decision of August 1997.  


FINDINGS OF FACT

1.  In an August 1997decision, the Board denied the moving 
party's eligibility to receive VA benefits on the basis that 
her spouse did not have recognized service.

2.  The moving party has failed to establish any kind of 
error of fact or law in the August 1997 Board decision, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error. 


CONCLUSION OF LAW

The August 1997 Board decision denying the moving party's 
eligibility to receive VA benefits on the basis that her 
spouse did not have recognized service was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5103A, 7111 (West 
2002); 38 C.F.R. § 20.1400-20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2004).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice. 38 C.F.R. 
§ 20.1404(a).

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b).

The moving party's spouse died in October 1989.  In 
connection with a claim for burial benefits, the United 
States Army Reserve Personnel Center certified in January 
1991 that the moving party's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

A hearing was held before the RO in April 1991 with regard to 
the claim for burial benefits.  At that time, the moving 
party testified that she did not have documentary evidence 
regarding her spouse's alleged World War II service.  
However, she testified that she was married to him at the 
time she claims he was engaged in active service.  She 
recalled that they seldom saw each other during the war and 
that he wore a uniform with patches.

In December 1995, the moving party submitted a Certification 
from the Republic of the Philippines dated in February 1990 
that reflects that the moving party's deceased spouse had 
military service during WW II.  The information contained on 
this document shows that the moving party's spouse was with 
USAFFE/Recognized Guerilla from 1941 to 1946.  

The moving party initiated a claim for death benefits in 
January 1996.  The RO denied the claim in May 1996, and the 
moving party appealed the matter to the Board.  In an August 
1997 decision, the Board issued a final decision denying the 
claim on the basis that the appellant's spouse did not have 
active or recognized military service and is not considered a 
"veteran" for VA purposes.  

In August 1997, the prevailing law was as follows: 

A "veteran" is defined as a "person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991); see also 
38 C.F.R. § 3.1(d) (1996).  For purposes of determining 
entitlement to VA benefits, "service" is deemed to include 
a variety of Philippine military service.  See 38 C.F.R. § 
3.8 (1996).  However, such service is deemed to be "active 
service" only when certified by the Armed Forces of the 
United States as follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  38 C.F.R. § 3.9(a) (1996); see also 38 C.F.R. § 
3.9(d) (1996) (guerrilla service).  The "Armed Forces" is 
defined as including only "the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement benefits, the VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).  

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  38 C.F.R. § 3.203 
(1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Accordingly, given the adverse finding by the service 
department which is binding on the VA, the Board concluded 
that the moving party's spouse did not have active or 
recognized military service, and therefore, is not considered 
to be a "veteran" for VA purposes.  Consequently, the 
moving party did not meet the threshold requirement for 
eligibility to receive VA benefits.  

In the September 2004 motion, the moving party stated that 
the prior Board decision should be reversed based on clear 
and unmistakable error.  The moving party has not set forth 
specific allegations such as the correct facts, as they were 
known at the time, were not before the Board at the time of 
the August 1997 decision.  38 C.F.R. § 20.1403(a).  Moreover, 
a review of the April 1998 motion finds that the moving 
party's allegations are essentially offered to challenge the 
way in which the Board evaluated the evidence of record in 
determining the question of recognized military service.  
However, as stated above, clear and unmistakable error does 
not include disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

In light of the above discussion, the Board finds that the 
moving party's allegations are insufficient to meet the 
pleading requirements for a motion for revision or reversal 
of a Board decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403(c).  
Accordingly, her motion is denied.


ORDER

The motion for revision or reversal of the August 1997 Board 
decision on the grounds of clear and unmistakable error is 
denied. 




                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



